DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “a vibrator” in claims 1 and 16 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “a vibrator” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “vibrator”) is modified by functional language (“to drive the transducer to vibrate”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 
Claims 1 and 16 recite the limitation “a vibrator”. The limitation is not supported in the original disclosure as interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 8 recites the limitation “the transducer marks the ultrasound echo data”. Examiner notes that while there appears to be support for the transmitting/receiving controller marking the ultrasound echo data in [0098] of the PGPub, there does not appear to be support that the transducer marks the ultrasound echo data. IN other words, the transducer and the transmitting/receiving controller are separate components. Therefore, while there is support for the controller to mark the data, there is no sufficient support that the transducer marks the echo data. For these reasons, a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing. 


	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 1 and 16 recite the limitation “a vibrator” in lines 2 and 5, respectively. It is unclear what the vibrator is in light of the 35 U.S.C. 112(f) interpretation above. For examination purposes, it has been interpreted to mean anything that vibrates.
Claim 1 recites the limitation “a second group of the multiple elements” in line 14-15. It is unclear if this is the same as the first group of multiple elements or a different group of elements. For example, applicant’s spec sets forth that part or all of the elements may be used in transmitting and receiving the ultrasound waves ([0029], [0036], [0061]). Examiner notes that while there are examples of groupings which may have different elements and/or overlap these are non-limiting examples in terms of the claim as recited.  For examination purposes, it has been interpreted to mean any group.
Claim 1 recites the limitation “a second ultrasound wave” in line 15. It is unclear if this is the same ultrasound wave as the first ultrasound wave or a different ultrasound wave. For examination purposes, it has been interpreted to mean either the first or a different ultrasound wave. 
Claim 1 recites the limitation “a third group of the multiple elements to receive echoes of the first ultrasound wave” in lines 17-18. It is unclear if this is the same as the first group, the second group or a different group of elements. For example, applicant’s spec sets forth that part or all of the elements may be used in transmitting and receiving the ultrasound waves ([0029], [0036], [0061]). Examiner notes that while there are examples of groupings which may have different elements and/or overlap these are non-limiting examples in terms of the claim as recited. For examination purposes, it has been interpreted to mean any group.
Claim 1 recites the limitation “a fourth group of the multiple elements” in lines 19-20. It is unclear if this is the same as the first group, the second group, the third group or a different group of elements. For example, applicant’s spec sets forth that part or all of the elements may be used in 
Claim 1 recites the limitation “a second ultrasound echo data for strain detection” in line 19. It is unclear if this is the same as the first ultrasound echo data of line 18 or different ultrasound echo data. In other words, it is unclear if the same ultrasound echo data is used for vibration elasticity detection and strain detection. For examination purposes, it has been interpreted to mean any ultrasound data.
Claim 1 recites the limitation “a vibration elasticity result” in line 22. It is unclear if the strain elasticity result is the same as the vibration elasticity result. For further clarification, in its broadest reasonable interpretation strain is a vibration elasticity result and therefore the strain and vibration elasticity do not distinguish enough from each other for a person having ordinary skill in the art to know that they are different. For examination purposes, it has been interpreted to mean either the same or different result.
Claim 2 recites the limitation “a second vibration control sequence for strain detection” in lines 2-3. It is unclear if this is the same as the first vibration control sequence or a different vibration control sequence.  For examination purposes, has been interpreted to mean any vibration control sequence.
Claim 6 recites the limitation “a first time period” in line 4. It is unclear if this is the same period of claim 1 or a different time period. For examination purposes, it has been interpreted to mean either the same or different. 
Claim 6 recites the limitation “a second time period” in line 4. It is unclear if this is the same period of claim 1, the same as the first time period, or a different time period. For examination purposes, it has been interpreted to mean either the same or different.

Claim 8 recites the limitation “the transducer marks the received  second ultrasound echo data for the strain detection and the received first ultrasound echo data for the vibration elasticity detection received with different marks” in lines 2-3. It is unclear how the transducer marks ultrasound echo data in light of the 35 U.S.C. 112(a) rejection previously set forth. For examination purposes, it has been interpreted that the ultrasound echo data for strain detection and the ultrasound echo data for vibration elasticity detection are different. 
Claim 14 recites the limitation “a display interface” in lines 2-3. It is unclear if the display interface is a part of the claimed invention. Furthermore, it is unclear if the display interface is the display device of line 1 or a different display interface. For examination purposes, it has been interpreted to mean it may be the same as the display device or different. 
Claim 16 recites the limitation “a second group of the multiple elements” in line 14. It is unclear if this is the same as the first group or is a different group. For examination purposes, it has been interpreted to mean any group.
Claim 16 recites the limitation “the vibration elasticity detection” in lines 3-4. It is unclear if the vibration elasticity detection is the same as the strain detection since the strain appears to be a vibration elasticity in its broadest reasonable interpretation. For examination purposes, it has been interpreted to mean either the same or different. 

Claim 17 recites the limitation “a vibration control sequence for vibration elasticity detection” in line 3. It is unclear if this is the vibration control sequence for strain detection or a different vibration control sequence. Furthermore, it is unclear if this is the vibration elasticity detection of claim 16 or a different vibration elasticity detection. For examination purposes, it has been interpreted to mean vibration elasticity detection and that the vibration control sequence may be the same vibration control sequence as the one for strain detection.
Claim 17 recites the limitation “a vibration for vibration elasticity detection” in line 5. It is unclear if this is the vibration for strain detection or if this is a different vibration. For examination purposes, it has been interpreted to mean any vibration. 
Claim 17 recites the limitation “transmits a second ultrasound wave for strain detection” in lines 8-9. It is unclear if this is the ultrasound wave of claim 16 or a different ultrasound wave since the ultrasound wave of claim 16 appears to be for strain detection and vibration elasticity detection. For examination purposes, it has been interpreted to mean any ultrasound wave. Furthermore, examiner notes that claim 16 has already set forth that the second ultrasound echo data for the strain detection and the first ultrasound echo data for the vibration elasticity detection are obtained from echoes of the ultrasound wave of claim 16. It is unclear how the second ultrasound wave could be different from the ultrasound wave of claim 16 since there is no distinction between the ultrasound wave from which the echoes received for the strain detection and the vibration elasticity detection in claim 16. 
Claim 17 recites the limitation “transmits a first ultrasound wave for vibration elasticity detection” in lines 9-10. It is unclear if this is the ultrasound wave of claim 16, the second ultrasound 
Claim 17 recites the limitation “receives corresponding echoes” in line 8. It is unclear if these are the echoes of claim 16 or different echoes. For examination purposes, it has been interpreted to mean either the same or different echoes. 
Claim 17 recites the limitation “receives corresponding echoes” in lines 10-11. It is unclear if these are the echoes of claim 16 or different echoes. For examination purposes, it has been interpreted to mean either the same or different echoes. 
Claim 17 recites the limitation “transmits continuously ultrasound waves” in lines 11-12. It is unclear if this includes the ultrasound wave of claim 16 or if these are different ultrasound waves. For examination purposes, it has been interpreted to mean any ultrasound wave. 
Claim 17 recites the limitation “receives corresponding echoes” in line 14. It is unclear if these are the same ultrasound echoes of claim 16 or if they are different ultrasound echoes. For examination purposes, it has been interpreted to mean any ultrasound echoes. 
Claim 19 recites the limitation “generating in the biological tissue a shear wave propagating to inside of the biological tissue” in lines 8-9. It is unclear if this shear wave is generated by the deformation of line 2 or if this is a separate generation. For examination purposes, it has been 
Claim 19 recites the limitation “transmitting a first ultrasound wave to the biological tissue” in line 10. It is unclear if this is one of the ultrasound waves transmitted as recited in line 3 or a separate ultrasound wave. For examination purposes, it has been interpreted to mean either the same or different ultrasound wave. 
Claim 19 recites the limitation “receiving ultrasound echoes” in line 11. It is unclear if these are the same ultrasound echoes of line 4 or different ultrasound echoes. For examination purposes, it has been interpreted to mean either the same or different ultrasound echoes. 
Claim 19 recites the limitation “a first ultrasound echo data” in line 12. It is unclear if this is the ultrasound echo data of line 4 or is different ultrasound echo data. For examination purposes, it has been interpreted to mean either the same or different ultrasound echo data. 
Claim 19 recites the limitation “calculating vibration elasticity result” in line 14. It is unclear if this is the same vibration elasticity result of line 13 or a different vibration elasticity result. For examination purposes, it has been interpreted to mean either the same or different. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 9, 10, 12, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20190083067 A1) in view of Kim, Fukuda (US 20050085728 A1), Song et al. (US 20150164473 A1), hereinafter Song, and Sunagawa et al. (US 20030009101 A1), hereinafter Sunagawa.
Regarding claim 1,
Kim teaches an ultrasound elasticity measurement device, comprising :
An ultrasound probe (at least fig. 1 (126) and corresponding disclosure) comprising a vibrator (at least fig. 1 (111) and corresponding disclosure) and a transducer (at least fig. 1 (126) and corresponding disclosure. Examiner notes the probe has been interpreted as a transducer in its broadest reasonable interpretation), wherein the transducer comprises multiple elements (at least fig. 1 (124) and corresponding disclosure)
A transmitting/receiving controller (at least fig. 1 (110, 122, and 128) and corresponding disclosure) configured to generate a transmitting sequence group ([0049] which discloses the transmitter transmits a signal (i.e. a transmitting sequence group in its broadest reasonable interpretation) to the transmit beamformer) and output the transmitting sequence group to the ultrasound probe (126); and 
A vibration controller (at least fig. 1 (102) and corresponding disclosure) connected to a vibrator (111) and configured to generate a vibration control sequence ([0053] which discloses the controller circuit activates the shear wave generator by generating one or more pulses (i.e. a vibration control sequence) and output the vibration control sequence to the vibrator ([0053] which discloses the one or more pulse are received by the shear wave generator (i.e. vibrator 111)). 

the transmitting sequence group 
controls at least some of the multiple elements (124) to transmit a first ultrasound wave to the biological tissue ([0050] which discloses the ultrasonic signals generated by the transducer elements (124) may be for detecting changes in position within the anatomic structure or differences in compression displacement of the tissue (e.g. strain)) to detect a deformation of the biological tissue (at least fig. 3 (308) and corresponding disclosure. [0064] which discloses a plurality of ultrasound images are acquired (e.g. M-mode images) so as to obtain the 1D shear wave data indicative of tissue displacement. Examiner notes that a first ultrasound wave would be transmitted to acquire such images in the step for obtaining 1D shear wave data [0064]) and 
controls at least some of the multiple elements (124) to transmit a second ultrasound wave ([0050] which discloses the transmitted ultrasonic signals generated by the transducer elements (124) may also be used for tracking shear waves. a position where the shear wave passes (at least fig. 3 (302) and corresponding disclosure Examiner notes that a second ultrasound wave would be transmitted in order to acquire the ultrasound images in the step for obtaining 2D Shear wave data [0061])
Wherein at least some of the multiple elements (124) to receive echoes ([0050] which discloses the echoes are received by the transducer elements (124) of the first ultrasound wave to obtain an ultrasound echo data for strain detection ([0064] which discloses acquiring ultrasound images from the 
wherein at least some of the multiple elements to receive echoes of the second ultrasonic wave to obtain an ultrasound echo data for vibration elasticity detection ([0061] which discloses generating 2D shear wave data by receiving 2D shear wave data (i.e. an ultrasound echo data for vibration elasticity detection) and as the shear waves are formed the ultrasound probe 126 continually acquires ultrasound image)
A data processor (at least fig. 1 (102) and corresponding disclosure) configured to: 
calculate a strain elasticity result ([0064] which discloses the controller circuit compares the ultrasound images from the 1D ultrasound data to identify (i.e. calculate) tissue displacement (i.e. strain elasticity result) of the anatomical structure) according to the second ultrasound echo data for the strain detection (examiner notes the M-mode ultrasound images are the ultrasound echo data for strain detection) and 
calculate a vibration elasticity ([0062] which discloses the controller circuit can calculate the velocity of the shear wave traversing through that anatomical structure by comparing the ultrasound images) according to the first ultrasound echo data for vibration elasticity detection ([0061] which discloses the velocity can be determined from the 2D shear wave data)
within a same period (Examiner notes that the calculations would be performed within the same period of which the method takes place (i.e. from a time point beginning when the 2D shear wave data is received/obtained in 302 to when the 1D shear wave image is generated in 318).
	
	Kim further teaches wherein the probe/SAP electronics (110) may be used to group transducers into one or more sub-apertures ([0049]). Examiner notes that it would appear the transmitting sequence 
	Nonetheless, Fukuda teaches wherein one-dimensional data is measured using one channel of piezoelectric element and wherein two-dimensional data is obtained by increasing the number of channels ([0021])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim to include a using one channel for the 1D data and increasing the number of channels for the 2D data as taught by Fukuda in order to obtain the 1D data and the 2D data accordingly. Examiner notes that in the modified system the system would control a first group (i.e. more than one element) to transmit the first wave (for the 2D data) and would further control a second group (i.e. one element) to transmit the second wave (for the 1D data). 

Kim fails to explicitly teach wherein the transmitting/receiving controller generates a receiving control signal and outputs the receiving control signal to the ultrasound probe
Song, in a similar field of endeavor involving ultrasonic control teaches an ultrasound probe (at least fig. 1 (102) and corresponding disclosure) comprising a transducer (102) wherein the transducer (102) comprises multiple elements (at least fig. 1 (114) and corresponding disclosure) 
a transmission/receiving controller (at least fig. 10 (110) and corresponding disclosure) configured to generate a transmitting sequence group ([0117] which discloses a control signal (i.e. transmitting sequence group) controls the transmission of ultrasonic signals such that they may be transmitted sequentially using the elements of the row) and a receiving control signal ([0118] which 
wherein the transmitting sequence group controls at least some of the multiple elements to transmit an ultrasound wave ([0117] which discloses the control signal controls transmission such that signals may be transmitted using all of the elements or using elements of one of the rows)
the receiving control signal controls at least some of the multiple elements to receive echoes of the ultrasound wave ([0118] which discloses the control signal is generated to activate the selected ultrasonic transducer elements for reception) according to a diagnostic mode ([0112] which discloses upon inputting an ultrasonic imaging start command a diagnostic mode is selected and the number of rows/and number of elements in each row to be used in reception of the ultrasound echo)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim to include a transmitting/reception controller of Song in order to activate the desired elements for transmission/reception accordingly.  
Examiner notes a person having ordinary skill in the art would have recognized that the control signal would control a third group to receive echoes of the first ultrasound wave and a fourth group to receive echoes of the second ultrasound wave since the controlling of the reception group would be based on the different diagnostic imaging modes (i.e. m-mode/b-mode).
	
	Kim further teaches wherein certain steps of the flowchart of fig. 3 may be performed simultaneously or concurrently.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim to include simultaneously calculating the strain elasticity result 
	Nonetheless, Sunagawa in a similar field of endeavor involving ultrasound imaging teaches simultaneously calculating tissue movement velocity and tissue displacement ([0073] which discloses calculate the movement velocity and displacement of the designated region simultaneously). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim to include calculating velocity and displacement of Sunagawa in order to allow the system to update the shear wave model as the displacement data is being calculated.  

Regarding claim 2,
Kim, as modified, teaches the elements of claim 1 as previously stated. Kim further teaches wherein the vibration control sequence comprises a first vibration control sequence for the vibration elasticity detection ([0061] which discloses generating one or more pulses at a fixed frequency for the 2D shear wave data (i.e. for the vibration elasticity detection)) and a second vibration control sequence for the strain detection ([0036] which discloses generating a transient impulse on a surface of the patient for the 1D shear wave data representing a displacement (i.e. strain detection)), wherein the vibrator drives the transducer to vibrate according to the first  vibration control to generate the shear wave propagating to inside of the biological tissue ([0061] which discloses the one or more pulses generate shear waves that traverse the anatomical structure), and the vibrator drives the transducer to vibrate according to the second vibration control sequence to cause the deformation of the biological tissue (Examiner notes the displacement of the tissue indicates the biological tissue is deformed by the transient impulse).

Regarding claim 3,


Regarding claim 4,
Kim, as modified, teaches the elements of claim 2 as previously stated. Kim further teaches wherein a second parameter of the second vibration control sequence for the strain detection and a first parameter of the first vibration control sequence for the vibration elasticity detection are different (Examiner notes the vibration control sequence for strain detection (i.e. 1D shear wave data) comprises transient impulse [0036]) and the vibration control sequence for vibration elasticity detection (i.e. 2D shear wave data comprises a series of pulses a fixed frequency or time-varying frequency [0053]).

Regarding claim 5,
Kim, as modified, teaches the elements of claim 2 as previously stated. Kim further teaches wherein the transducer transmits the second ultrasound wave for the vibration for the strain detection ([0036] and [0064] which discloses acquiring ultrasound images for the 1D shear wave data (i.e. for strain detection). Examiner notes acquiring the ultrasound images would include transmitting the second ultrasound wave) and transmits the first ultrasound wave for the vibration for the vibration elasticity detection ([0061] which discloses acquiring ultrasound images for the 2D shear wave data (i.e. for vibration elasticity detection). Examiner notes acquiring the ultrasound images would include transmitting the first ultrasound wave)

Regarding claim 6,
Kim, as modified, teaches the elements of claim 1 as previously stated. Yin further teaches wherein the transmitting sequence group comprises a first transmitting sequence and a second transmitting sequence, and wherein the first transmitting sequence controls the first group of the multiple elements to transmit the first ultrasound wave in a first predetermined time period ([0064] which discloses the controller circuit continually acquires the ultrasound images as the shear wave traverses through the anatomical structure. Examiner notes the time period in which the first ultrasound wave is predetermined in that the system is configured to control the imaging parameters) and the second transmitting sequence controls the second group of the multiple elements to transmit the second ultrasound wave in a second predetermined time period ([0061] which discloses the controller circuit continually acquires the ultrasound images as the shear waves are formed)

Regarding claim 9, 
Kim, as modified, teaches the elements of claim 2 as previously stated. Kim further teaches wherein the first vibration control sequence for the vibration elasticity detection and the second vibration control sequence for the strain detection are a different vibration control sequence, however, Kim teaches that the 1D shear wave image may contain pixel information representing a pressure as the shear wave traverses through the anatomical structure and include information representing a velocity of the shear wave ([0068]). Examiner notes that this means a vibration elasticity detection may occur for the same vibration control sequence as the strain detection. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim, as currently modified, to include the same vibration control sequence for vibration elasticity detection and strain detection in order to reduce the processing required to generate both 1D shear wave data and 2D shear wave data. 

Regarding claim 10,
Kim, as modified, teaches the elements of claim 9 as previously stated. Kim further teaches wherein the transducer sequentially transmits the second ultrasound wave for the strain detection and the first ultrasound wave for the vibration elasticity detection (at least fig. 3. Examiner notes they are sequential in that one is obtained before the other).

	Regarding claim 12,
	Kim, as modified teaches the elements of claim 1 as previously stated. Kim further teaches a controller (at least fig. 1 (102) and corresponding disclosure) respectively connected to the vibration controller (102) and the transmitting/receiving controller (122 and 128) (Examiner notes in the modified system the transmission/receiving controller of song is connected to a controller (110) and would therefore be connected to the controller 102 accordingly) and configured to control output sequences of the transmitting sequence group and the receiving control signal and the vibration control sequence (Examiner notes in the modified system the controller 102 and 110 of Kim would control the output sequences of the transmitting sequence group and the receiving control signal of Song and the vibration control sequence accordingly)

	Regarding claim 13,
	Kim, as modified, teaches the elements of claim 1 as previously stated. Kim further teaches wherein the transmitting/receiving controller (122 and 128) is connected with the vibration controller (102) and configured to output the transmitting sequence group and the receive control signal when the vibration controller outputs the vibration control sequence ([0061] and [0064] which discloses that when the shear waves are generated by the vibration control sequence, the ultrasound system is .

	

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Fukuda, Song, and Sunagawa as applied to claim 6 above and further in further view of Chen et al. (US 20170333005 A1), hereinafter Chen and Zhai et al. (US 20180296181 A1), hereinafter Zhai.
Regarding claim 7,
Kim, as modified, teaches the elements of claim 6 as previously stated. Kim fails to explicitly teach where in the first time period is the same as a period of the vibration for the strain detection 
Chen, in a similar field of endeavor involving ultrasound imaging and vibration elasticity, teaches transmitting an ultrasound wave in a first predetermined time period which is the same as a period of vibration for strain detection ([0032] which discloses acquiring images of a subject while applying continuous vibration)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim, as currently modified, to include the first predetermined time period as taught by Chen in order to detect the deformations of the tissue as the vibrations are occurring accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 
 
It is unclear if the second predetermined time period is a third predetermined time period after the vibration for vibration elasticity detection starts plus a fourth predetermined time period after an end of the vibration for vibration elasticity detection. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim, as currently modified, to include the second predetermined time period as taught by in order to ensure the entirety of the shear wave is detected as it propagates through the tissue. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Fukuda, Song, and Sunagawa as applied to claim 1 above, or alternatively in view of Melamed et al. (US 20110237939 A1), hereinafter Melamed.
Regarding claim 8,
Kim, as modified, teaches the elements of claim 1 as previously stated. Kim fails to explicitly teach wherien the transducer marks received second ultrasound echo data for the strain detection and the received first ultrasound echo data for the vibration elasticity detection with different marks. 
Melamed, in a similar field of endeavor involving medical imaging, teaches a data acquisition subsystem which tags (i.e. marks) signals according to a time at which the signals were collected.


	Examiner notes in the modified system the echo data would comprise different marks since the data is collected at different times. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Fukuda, Song, and Sunagawa as applied to claim 1 above and further in further view of Fukumoto (US 20110096958 A1).
	Regarding claim 11,
	Kim, as modified, teaches the elements of claim 1 as previously stated. Kim further teaches an embodiment of a mode of simultaneously performing the strain detection and the vibration elasticity detection ([0064] which discloses the displacement (i.e. strain detection in its broadest reasonable interpretation) and the pressure of the shear wave data may be determined from the 1D shear wave data).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim, as currently modified, to include simultaneously performing strain detection and vibration elasticity detection as taught by Kim in order to reduce the amount of data processed by only collecting 1D shear wave data.  

Fukumoto, in a similar field of endeavor involving shear wave imaging, teaches periodically generating a vibration control sequence ([0102] which discloses the vibrator is periodically pressured and relaxed)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim, as currently modified, to include periodically generating the vibration control sequence as taught by Fukumoto in order to provide updated shear wave data.
It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim, as currently modified, to include periodically transmits ultrasound waves and receives echoes for periodical vibrations in order to provide the updated shear wave data over time accordingly. 

	
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Fukuda, Song, and Sunagawa as applied to claim 1 above and further in further view of Yin et al. (US 20190254639 A1), hereinafter Yin or Yelena Tsymbalenko (US 20150209013 A1), hereinafter Yelena. 
	Regarding claim 14,
	Kim, as modified, teaches the elements of claim 1 as previously stated. Kim further teaches further comprising a display device (at least fig. 1 (138) and corresponding disclosure) configured to simultaneously display the strain elasticity result and a vibration elasticity result on a display interface (at least fig. 6 (602) and corresponding disclosure. [0068] which discloses the 1D shear wave image may 
	It is unclear if the vibration elasticity result displayed is the same vibration elasticity result determined from the 2D shear wave data.
	Nonetheless, Yin, in a similar field of endeavor involving shear wave imaging, teaches simultaneously displaying a strain elasticity result and a vibration elasticity result on a display interface ([0024] which discloses a display apparatus configured to display the quantitative shear wave elasticity image and [0074] which discloses the quantitative shear wave elasticity image is obtained according ot the shear wave velocity (c) and strain, thus the strain elasticity and vibration elasticity result are thus simultaneously displayed by the quantitative shear wave elasticity image)
	Alternatively, Yelena teaches simultaneously displaying a strain elasticity result and a vibration elasticity result (at least fig. 6 (614) and corresponding disclosure or at least fig. 5 (508) and corresponding disclosure. Examiner notes the strain elasticity result would be included in the strain image and the vibration elasticity result is included in the shear wave image)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim, as currently modified, to include simultaneously displaying the strain elasticity result and the vibration elasticity result as taught by Yin in order to visualize a quantitative shear wave elasticity image or as taught by Yelena in order to visualize the shear wave image results and the strain image results side by side or overlaid. 
	
	Regarding claim 15,
	Kim, as modified, teaches the elements of claim 14 as previously stated. Kim further teaches wherein the data processor is further configured to generate an ultrasound image according to the .
	 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Song and Sunagawa.
	Regarding claim 16,
	Kim teaches an ultrasound elasticity measurement method, comprising: 
	Receiving an instruction for simultaneously performing a strain detection and a vibration elasticity detection to enter a mode of simultaneously performing the strain detection and the vibration elasticity detection ([0046] which discloses the user interface components may be used to instruct the controller circuit to perform one or more operations described herein. Examiner notes the instructions for performing the 1D shear wave imaging would be received accordingly. Examiner further notes the 1D shear wave imaging would perform strain detection and a vibration elasticity detection since it can be used to identify displacement (i.e strain detection) and [0035] which discloses characteristic vectors of the 1D shear wave data represent pressure or speed of the shear wave traversing through the anatomical structure (i.e. vibration elasticity detection));
	Outputting a vibration control sequence ([0053] which discloses the controller circuit activates the vibrator to generate one or more pulses to form a transient impulse (i.e. a vibration control sequence)) to a vibrator (at least fig. 1 (111) and corresponding disclosure), wherein the vibrator drives a transducer of an ultrasound probe (at least fig. 1 (126) and corresponding disclosure) to vibrate according to the vibration control sequence ([0064] which discloses the shear wave generator 111 vibrates the ultrasound probe (126), and wherein the vibration causes a biological tissue to deform when the ultrasound probe contacts the biological tissue ([0018] which discloses the vibrations represent a mechanical force applied to the surface of the patient (i.e. biological tissue. The force 
	Outputting a transmitting sequence group to the ultrasound probe ([0049] which discloses the transmitter transmits a signal (i.e. a transmitting sequence group in its broadest reasonable interpretation) to the transmit beamformer. Examiner notes the signal would then be outputted to the ultrasound probe in order to transmit accordingly);
	Controlling a first group of the multiple elements of the ultrasound probe according to the transmitting sequence group to transmit an ultrasound wave to the biological tissue in a region of interest and controlling at least some of the multiple elements to receive echoes of the ultrasound wave to obtain an ultrasound echo data for strain detection and an ultrasound echo data for vibration elasticity detection ([0064] which discloses acquiring ultrasound images (i.e. M-mode images) as part of the 1D shear wave data interpreted as ultrasound echo data for strain detection and vibration elasticity detection. Examiner notes in acquiring ultrasound images the ultrasound probe would transmit an ultrasound wave according to the transmitting sequence group accordingly and receive echoes from the ultrasound wave); and 
	calculating, by a data processor (at least fig. 1 (102) and corresponding disclosure), a strain elasticity result ([0064] which discloses identifying (i.e. calculating) a displacement (interpreted as a strain elasticity result in its broadest reasonable interpretation) according to the ultrasound echo data for strain detection (i.e. according to the 1D shear wave data from the M-mode images acquired) and calculating a vibration elasticity result ([0064] which discloses the tissue displacement is indicative of a speed exerted by the one or more shear waves and determining (i.e. calculating) a pressure (i.e. a vibration elasticity result in its broadest reasonable interpretation) according to the ultrasound echo data for vibration elasticity detection (according to the 1D shear wave data), within a same period 

	Kim fails to explicitly teach controlling all or part of the multiple elements according to a receive control signal to receive echoes of the ultrasound wave.
	Nonetheless, Song in a similar field of endeavor involving teaches outputting a transmitting sequence group and a receiving control signal to an ultrasound probe ([0117] and [0118] which discloses the control signals are sent to the transmission signal generator (130) and the multiplexer (150), both of which are in the ultrasound probe (102)) ; 
Controlling part or all of multiple elements according group to transmit according to the transmitting sequence group ([0117] which discloses a control signal (i.e. transmitting sequence group) controls the transmission of ultrasonic signals such that they may be transmitted sequentially using the elements of the row)
Controlling part or all of the multiple elements according to the receiving control signal ([0118] which discloses the controller generates a control signal to be activated in reception of echo signals) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim to include a transmitting/reception controller of Song in order to activate the desired elements for transmission/reception accordingly.  

It would appear that the calculation would be done simultaneously, at least within the same processing, however, this is not explicitly disclosed. 
Nonetheless, Sunagawa in a similar field of endeavor involving ultrasound imaging teaches simultaneously calculating tissue movement velocity and tissue displacement ([0073] which discloses calculate the movement velocity and displacement of the designated region simultaneously). 



	Regarding claim 17,
	Kim, as modified, teaches the elements of claim 16 as previously stated. Kim further teaches wherein the vibration control sequence comprises a second vibration control sequence for the strain detection ([0064] which discloses the vibrator 111 generates a transient impulse for the 1D shear wave data which is used for identifying displacement (i.e. strain detection)) and a first vibration control sequence for vibration elasticity detection ([0061] which discloses the vibrator 111 generates a plurality of pulses for the 2D shear wave data used for calculating a velocity of the shear wave (i.e. for vibration elasticity detection));
	The vibrator (111) drives the ultrasound probe according to the second vibration control sequence to perform a vibration for the strain detection (i.e. transient impulse) and according to the first vibration control sequence to perform a vibration for vibration elasticity detection (i.e. plurality of pulses) 
	Wherein the ultrasound probe transmits a second ultrasound wave for strain detection for the vibration for strain detection ([0036] and [0064] which discloses acquiring ultrasound images (M-mode images) in response to the transient impulse from the vibrator. Examiner notes the probe would transmit an ultrasound wave for strain detection to acquire the images) and wherein the ultrasound probe transmits a first ultrasound wave for vibration elasticity detection for the vibration for elasticity detection ([0061] which discloses acquiring images (B-mode images) in response to the plurality of pulses. Examiner notes the probe would transmit an ultrasound wave for vibration elasticity detection 

	Examiner notes that the first vibration control sequence is not necessarily for the vibration elasticity detection determined from the 1D data, however, the first vibration control sequence is used for calculating a velocity of a shear wave which is the same calculation for the vibration elasticity detection of the 1D data. 

	Regarding claim 18,
	Kim, as modified, teaches the elements of claim 16 as previously stated. Kim further teaches simultaneously displaying the strain elasticity result (at least fig. 6 (604) which is an image of the 1D shear wave data [0036] which discloses the 1D shear wave data represents tissue displacement (i.e. the strain elasticity result) and the vibration elasticity result on a display interface (at least fig. 1 (138) and corresponding disclosure) ([0068] which discloses the 1D shear wave image includes numerical information representing a mean pressure (i.e. the vibration elasticity result))

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Yelena. 
	Regarding claim 19,
	Yin teaches an ultrasound elasticity measurement method, comprising:
 	generating a deformation in a biological tissue ([0022] which discloses transmitting an ARFI pulse and [0005] which discloses the ARFI causes the tissue to deform) ; 
	transmitting ultrasound waves ([0022] which discloses transmitting a sequence of detection pulse signals i.e. ultrasound waves) to the biological tissue before and after the deformation at least fig. 4 and corresponding disclosure. Examiner notes that [0079] discloses the head of the sequence is one or 
	calculating a strain elasticity result according to the ultrasound echo data for strain detection ([0024] which discloses calculating a strain according to the ARFI echo signal); 
	generating in the biological tissue a shear wave propagating to inside of the biological tissue ([0021] which discloses transmitting a shear wave exciting pulse)
	transmitting a first ultrasound wave to the biological tissue ([0021] which discloses transmitting a detection pulse signal (i.e. ultrasound wave)) through the ultrasound probe to track a propagation of the shear wave and receiving ultrasound echoes ([0024] which discloses receiving shear wave echo signals) to obtain a first ultrasound echo data for vibration elasticity detection (Examiner notes the shear wave echo signals are for vibration elasticity detection);
	calculating a vibration elasticity result according to the ultrasound echo data for vibration elasticity detection ([0024] which discloses calculating a single- point shear wave velocity at the specified position according to the shear wave echo signal), wherein calculating vibration elasticity result and calculating the strain elasticity result are performed within a same period (Examiner notes that the vibration elasticity result and the strain elasticity result are performed within the time period of the method of fig. 1 and are thus performed within a same period)
	simultaneously displaying the strain elasticity result and the vibration elasticity result (at least fig. 1 (S400) and corresponding disclosure. [0024] which discloses the quantitative shear wave elasticity image is displayed and [0074] which discloses the quantitative shear wave elasticity image is obtained 
	
	While it appears the reference pulses would be used to obtain ultrasound data before the deformation, this is not explicitly disclosed by Yin.
	Nonetheless, Yelena, in a similar field of endeavor involving shear wave imaging, teaches measuring the echoes scattered from the ROI before and after the ROI is compressed ([0055]). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Yin to include obtaining ultrasound data before and after the deformation as taught by Yelena in order to observe the tissue deformation with respect to baseline data accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Response to Arguments
	35 U.S.C. 112(f) 
	Examiner notes the 112(f) interpretation of display device has been withdrawn. 

35 U.S.C. 112(a) rejections
Examiner notes the 112(a) rejections of claim 1 regarding “to detect a deformation of the biological tissue caused by an external force” and “to detect the shear wave” are withdrawn in view of the amendments
Examiner further notes the 112(a) rejection of  “display device” has been withdrawn in light of the withdrawal of the 112(f) interpretation for the limitation.
01/26/2022 have been fully considered but they are not persuasive. For example, applicant argues “applicant has amended the claims and submits that the amended claims now more clearly comply with 35 U.S.C. 112(a)” (REMARKS pg. 10) Examiner notes with respect to claim 8, that the amendments made to claim 8 do not overcome the 112(a) rejection which has been updated in view of the amendments and also to further clarify the rejection. In this instance, the lack of support for claim 8 lies in the fact that the transducer is not disclosed as being configured to mark the echo data, however, the transmitting/receiving controller (which is separate from the transducer) is the component disclosed as being configured to mark the echo data. Therefore, the 112(a) rejection of claim 8 has been maintained.
Regarding claims 1 and 16, applicant argues “the original specification includes clear structural support for the vibrator 1012, which is mounted on or in the housing of the ultrasound probe 101, can be assembled with the transducer, receives the vibration control sequence, drive the transducer to vibrate with telescopic or rotating parts, or the vibrator itself can vibrate. See specification at paragraph [0056] and Fig. 1” (REMARKS pg. 10-11). Examiner respectfully disagrees in that the description of the vibrator does not provide any structural support of what the vibrator is composed of. While the disclosure provides a positioning description and functional description, these do not provide the components which make such a vibrator. Furthermore, Fig. 1 only depicts the vibrator as an arbitrary box and does not provide sufficient structural support for the vibrator. For these reasons, the rejection is maintained. 

35 U.S.C. 112(b) rejections
New 35 U.S.C. 112(b) rejections necessitated by amendment. 
Examiner notes the 112(b) rejection of the limitation “display device” has been withdrawn in light of the withdrawal of the 112(f) interpretation of the limitation. 
01/26/2022 have been fully considered but they are not persuasive. 
For example, applicant argues “Applicant respectfully submits that, when claims recite two different terms, those two terms are different. For example, the display device and the display interface are different, the strain elasticity result and the vibration elasticity result are different, and the vibration elasticity detection and the strain detection are different. As disclosed in paragraph [0085], the strain elasticity and the vibration elasticity are different” (REMARKS pg. 11). Examiner respectfully disagrees in that [0085] of applicant’s original spec nor the PGPub discloses the strain elasticity and the vibration elasticity are different. Examiner notes that the claims are to be read in light of the spec and while [0071] of the PGPub sets forth examples of the strain elasticity result and the vibration elasticity result, these are non-limiting as far as what the elasticity results may be and further does not clearly specify that they are different. Furthermore, examiner notes elasticity image data which is an example of a strain-type elasticity result may comprise any of the vibration elasticity result examples of shear wave velocity, shear wave trajectory, young’s modulus, etc. As another example, [0082] of the PGPub explicitly discloses that the Young’s modulus is a common physical quantity that reflects hardness of tissue and the strain distribution image can reflect differences in the hardness of the tissues. Therefore, the strain distribution image and the vibration elasticity result may comprise the young’s modulus since both reflect hardness. Regarding the difference in the display device and the display interface, there is no explicit disclosure of what the components of the display device are and therefore it is not clear that the display device is different and/or separate from the display interface. Examiner recommends clearly reciting whether or not claimed elements are the same or different when it is not made clear by the specification nor the claim language. 

35 U.S.C. 103 rejections
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. 

Kim does not disclose two sequences of ultrasound waves (one for strain detection, and one for vibration elasticity detection) are respectively generated by two groups of structure elements, two corresponding echoes are received (one for strain detection, and one for vibration elasticity detection), .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
 /CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793